NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MIYAZAWA et al. (US 20160001742 A1).
Re claim 1, MIYAZAWA discloses (abstract) a door lock device (fig.1) comprising: 
a communication unit (i.e. antennas ANTx) configured to receive a key (i.e. memory 24 stores an ID set to the portable device 3) and location information (i.e. information required to calculate the distances based on the reception strength of the radio waves) of an electronic device 3 from the electronic device; [0049]

a door lock unit 32 configured to be in a locked or unlocked state; and [0042]
a controller 12 electrically connected to the communication unit, the location information reception unit, and the door lock unit, wherein the controller determines a distance between the electronic device and the door lock device on the basis of the location information of the electronic device and the location information of the door lock device (fig.3 [0032, 0057] – step S2), and determines whether to unlock the door lock unit on the basis of information on the distance (fig.3 – steps S3-S7).  
Re claim 2, MIYAZAWA discloses [0034] the device of claim 1, wherein the controller determines a movement direction of the electronic device on the basis of a signal received from the electronic device through the communication unit, and determines whether to unlock the door lock unit on the basis of the direction.  
Re claim 3, MIYAZAWA discloses [0038] the device of claim 1, wherein the controller unlocks the door lock unit by using the key when the distance is shorter than a predetermined distance.  
Re claim 4, MIYAZAWA discloses [0034] the device of claim 1, wherein the controller unlocks the door lock unit by using the key when the electronic device is positioned within a predetermined area from the door lock device.  
Re claim 5, MIYAZAWA discloses [0034] the device of claim 1, wherein the controller transmits notification information to the electronic device when a key configured to unlock the door lock device is-3-LEE et al.Atty Docket No.: MJS-6297-127Appl. No.: To Be Assigned received through the communication unit while the electronic device is spaced a predetermined distance or more apart from the door lock device.

Re claim 7, MIYAZAWA discloses [0043, 0049] the device of claim 1, wherein the key further comprises authentication information for authenticating the electronic device, and the door lock device determines whether to unlock the door lock unit on the basis of the authentication information.  
Re claim 8, MIYAZAWA discloses [0043, 0049] the device of claim 7, wherein the authentication information comprises ID information of the electronic device.  
Re claim 9, MIYAZAWA discloses (as applied for claim 1) a control method of a door lock device, the method comprising: 
receiving a key and location information of an electronic device from the electronic device; 
receiving location information of the door lock device; 
determining a distance between the electronic device and the door lock device on the basis of the location information of the electronic device and the location information of the door lock device; and
determining whether to unlock a door lock unit of the door lock device on the basis of information on the distance.  
Re claim 10, MIYAZAWA discloses (as for claim 2) the method of claim 9, further comprising: 
determining a movement direction of the electronic device on the basis of a signal received from the electronic device; and 
determining whether to unlock the door lock unit on the basis of the movement direction of the electronic device.  

Re claim 12, MIYAZAWA discloses (as for claim 5) the method of claim 9, further comprising: 
receiving a key configured to unlock the door lock device through the communication unit of the door lock device while the electronic device is spaced a predetermined distance or more apart from the door lock device; and 
transmitting notification information to the electronic device. [0052]
	Re claim 13, MIYAZAWA discloses (as for claim 6) the method of claim 9, wherein the door lock unit comprises a first door lock and a second door lock, and the method further comprises selectively releasing at least one of the first door lock and the second door lock on the basis of the key.  
Re claim 14, MIYAZAWA discloses (as for claim 7) the method of claim 9, wherein the key further comprises authentication information for authenticating the electronic device, and the method further comprises determining whether to unlock the door lock device by using the authentication information.  
Re claim 15, MIYAZAWA discloses (as for claim 8) the method of claim 14, wherein the authentication information comprises ID information of the electronic device.  
Re claim 16, MIYAZAWA discloses [0096] the device of claim 1, wherein the controller determines the distance between the electronic device and the door lock device on the basis of a signal received from the electronic device through the communication unit.  
Re claim 17, MIYAZAWA discloses (fig.2 – i.e. steps S3-S6) the method of claim 9, wherein determining a distance comprises: 
determining the distance between the electronic device and the door lock device on the basis of a signal received from the electronic device.  

unlocking the door lock unit by using the key when the distance is shorter than a predetermined distance.  
Re claim 19, MIYAZAWA discloses (as for claim 1) an electronic device 3 comprising: 
a location information reception unit 20 configured to receive location information of the electronic device; 
a memory 24 configured to store a key; 
a communication unit 25 configured to transmit a key to a door lock device (i.e. fig.2); and 
a controller 22 electrically connected to the location information reception unit, the memory, and the communication unit, wherein the controller is further configured [0049] to control the communication unit to receive location information of the door lock device, and transmit the key to the door lock device based on the location information of the door lock device. (as for claim 1 above)
Re claim 20, MIYAZAWA discloses the device of claim 19, further comprising: 
a sensor unit 23 electrically connected to the controller, wherein the controller is configured to determine a movement direction of the electronic device on the basis of a signal received via at least one of the sensor unit or the communication unit.
Conclusion
The prior art made of record in PTO-892 Form and not relied upon is considered pertinent to applicant’s disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CARLOS E. GARCIA
Primary Examiner
Art Unit 2688


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        5/6/2021